Citation Nr: 1435458	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bone disorder manifesting in the hips and back, to include as secondary to a service-connected right foot (toe) disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to February 1970, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A subsequent rating action, dated in September 2011, increased the Veteran's initial rating of PTSD from 30 to 50 percent disabling.  As this was not a full grant of the benefit sought, the appeal continues.   See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Veteran's representative has noted that the Veteran disagrees with the rating of his right foot (toe) disability.  The issue has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initial Rating-PTSD

The Veteran is in receipt of a total disability evaluation for individual unemployability as due to his service-connected disabilities (TDIU).  His service-connected PTSD is evaluated as 50 percent disabling and he contends, in essence, that this disability, independent of other service-connected and nonservice-connected disablement, is so severe as to make him totally occupationally and socially impaired.  

The Veteran was given a comprehensive VA psychiatry examination in August 2010 which assessed chronic PTSD with a Global Assessment of Functioning (GAF) of 51.  It was noted that the Veteran was attending regular therapy sessions and was taking medication that was "somewhat helpful."  The Veteran reported anger issues, and as regard to work history, noted that he had been employed by eight separate insurance companies over the years and had recently been laid off due to economic reasons.  The Veteran reported being in a troubled marriage, and that he and his wife do not share a bed.  Initially, the Veteran reported that she does not wish to share a bed due to his thrashing and nightmares; however, he also reported that he had an extramarital romantic relationship with a woman he was close with.  The Veteran did not manifest psychotic features, but depressed and anxious moods were noted.  

The Veteran, as noted, had been attending regular clinical assessments for his PTSD.  Of note is a November 2010 VA clinical report in which a treating psychiatrist reported that the Veteran was "totally disabled on account of his chronic and constant anxiety."  It was further stated that "he has difficulty in dealing with people and in social interactions."  The clinician also noted that there were difficulties with "self-care" due to "depressed mood and anxiety," and that the Veteran was "unemployable."  GAF of 34/38 was associated with PTSD.  It is also noted that in January 2010 (prior to the VA examination), the Veteran's treating psychiatrist submitted a letter on his behalf to aid with the claim for higher compensation.  Much as the November 2010 psychiatrist had noted, this clinician felt the Veteran was unemployable as due to PTSD.  This mental health specialist described the Veteran's lack of employment as being a response to the September 11, 2001 attacks on the United States (which contradicts the Veteran's statements several months later of his last job being terminated due to economic downturns).  

The November 2010 assessment paints a much more severe picture of the Veteran's PTSD than what was noted just three months prior.  Further, other clinical reports, which occurred after the November 2010 assessment, do not describe a disability picture that is as debilitating as what was assessed by that psychiatrist.  Indeed, while sleep disturbances and anxiety are continuously reported, the Veteran reported, in a context of treatment (i.e. outside of the context of an application for benefits), that he was having higher degrees of social interaction.  A May 2011 clinical note describes the Veteran as having joined a motorcycle club, and in a later meeting, the Veteran stated that he travelled to Washington, DC with this group and enjoyed himself.  Further, he participated in skydiving in July 2011, which suggests that he does outwardly enjoy some recreational and social interaction.  

Essentially, there is a great disparity in the record with respect to conclusions regarding the severity of the Veteran's PTSD.  The last comprehensive VA examination was provided in August 2010, which is four years ago.  The Veteran's representative has noted that the age of this examination is a problem, and has argued that the condition is more severe than the clinical progress reports of 2011 (that show symptoms of lower severity than reported by 2010 VA clinicians other than the August 2010 VA examiner).  The Veteran's representative has specifically requested that if a total disability evaluation cannot be granted, that the claim be remanded for a new examination.  Given the inconsistency in the presentation of symptoms and the date of the examination and clinical evidence of record, the Board is not satisfied that it has an accurate assessment of the service-connected disability picture and is unable to rate the Veteran's PTSD at this time.  As the current level of severity (throughout the appeal period) is of paramount importance to the claim, it will be remanded so that a new, comprehensive VA examination addressing the severity of service-connected PTSD can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Service Connection-Bone Disorder

The Veteran was granted service connection for a right toe disability, and in his substantive appeal to the Board, made some implication that he was satisfied with this award.  The RO did not withdraw the Veteran's claim, and in later correspondence submitted by the Veteran, dated in August 2012, the Veteran reported that he has problems in his right foot which cause hip and back issues "because of the degeneration."  That is, the Veteran is alleging that he currently experiences a multi-joint disablement, manifesting in the hips and back, as secondary to his service-connected right foot condition.  

There is, at present, no record of the Veteran experiencing a current hip or back disorder.  He is, however, competent to report that he experiences pain in these joints.  As of yet, the Veteran has not been afforded an examination to address potential back or hip pathology.  

The Veteran has shown that he has had regular interaction with VA providers; however, both in the electronic and paper portions of the claims file, there do not appear to be any records of treatment dated later than 2011.  The Veteran has also alleged in his initial notice of disagreement that certain VA treatment records have been "lost," or at least, he was told that they were unavailable.  It appears as if the Veteran was implying that he sought VA orthopedic treatment somewhat close to his separation from active service.  It is asked that the Veteran clarify the dates and locations of this alleged VA treatment, and should a response be received, efforts to obtain said older records should be made.  Regardless of the Veteran's response, however, VA treatment records from 2011 to the present should be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Following this, as the Veteran has a service-connected right foot disorder, is competent to report hip and back pain, and has alleged a relationship between his service-connected orthopedic disability and these symptoms, a comprehensive VA orthopedic examination addressing the nature and etiology of any back and hip disorders should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Specifically, it is to be asked if it is at least as likely as not that any low back and/or hip disability is present, and if so, if it is at least as likely as not that the service-connected right foot/toe disorder caused, or aggravated beyond the natural course of the disease process, such disablement.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine the dates and locations of alleged VA treatment occurring at a time proximate to his discharge from active service.  If the Veteran responds, make attempts to secure these records and associate them with the claims file.  Regardless of the Veteran's response, all VA clinical records from 2011 to the present should be obtained and associated with the claims file.  Should no records be found after an exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA psychiatry examination to assess the current level of severity of service-connected PTSD.  The mental status examination report, inclusive of GAF scores, should be included, and the examiner should specify the level of occupational and social impairment associated with PTSD.  Rationales should accompany all conclusions reached in the narrative portion of the examination report.  

To the extent possible, the examiner should comment on the August 2010 and November 2010 findings and discuss the discrepancy in the psychiatric symptoms noted.  

3.  Schedule the Veteran for a comprehensive VA orthopedic examination.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran currently experiences a hip and/or back disorder.  Should such disability be present, it is asked if it is at least as likely as not that current back or hip disorder was caused, or aggravated beyond the natural progression of the disease process, by the service-connected right foot (toe) condition.  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



